             Case 7:19-cv-11285-KMK Document 100 Filed 07/20/21 Page 1 of 2




                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                              DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                   LITIGATION BUREAU
                                          Writer’s Direct Dial: (212) 416-8651

                                                  July 20, 2021

    By ECF
    Hon. Kenneth M. Karas
    United States District Court
    Southern District of New York
    300 Quarropas Street, Chambers 533
    White Plains, N.Y. 10601

            Re:    Building and Realty Inst. of Westchester and Putnam Counties, Inc. v. State of N.Y.
                   [“BRI”], No. 19 Civ. 11285 (KMK)

    Dear Judge Karas:

            This Office represents the State of New York, the State Division of Housing and
    Community Renewal (“DHCR”), and DHCR Commissioner RuthAnne Visnauskas (collectively,
    “Defendants”) in this action. We write in response to Plaintiffs’ letter filed July 13, 2021 (ECF
    No. 99) attaching, as supplemental authority, the Supreme Court’s decision in Pakdel v. City and
    Cty. of San Francisco, 141 S. Ct. 2226 (June 28, 2021). We respectfully submit that the holding
    in Pakdel concerns the exhaustion of administrative remedies, which is not at issue on
    Defendants’ motion to dismiss this action. As such, Plaintiffs’ reliance on Pakdel is unavailing.

            In Pakdel, the owners of a residential apartment pursuant to a tenancy-in-common
    challenged, as an alleged regulatory taking, a regulation that required them to offer their tenant a
    lifetime lease upon converting the unit to condominium ownership. (ECF No. 99, at 3-4.) The
    Ninth Circuit affirmed the dismissal of the action on the ground that the plaintiffs had failed to
    exhaust their state administrative remedies. (Id. at 5). The Supreme Court vacated that decision,
    holding that the city’s decision requiring Plaintiffs to offer the tenant a lifetime lease was final,
    and that further administrative review was unnecessary to assert a takings claim. (Id. at 3, 7.)

           Plaintiffs misconstrue Pakdel, incorrectly asserting that the Supreme Court ruled “against
    the governmental restriction(s).” (Id. at 2.) To the contrary, the Supreme Court never reached the
    substance of the regulatory takings claim in Pakdel. Thus, Plaintiffs’ portrayal of the Supreme
    Court’s purely procedural holding as a merits decision “against the governmental restriction(s)”
    is unfounded.

           Plaintiffs also attempt to link Pakdel to the Supreme Court’s recent decision in Cedar
    Point Nursery v. Hassid, 141 S. Ct. 2063, 2021 WL 2557070 (June 23, 2021). (See ECF No. 99,



                    28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
         Case 7:19-cv-11285-KMK Document 100 Filed 07/20/21 Page 2 of 2
Hon. Kenneth M. Karas                                               Page 2 of 2
July 20, 2021


passim.) But the two cases are entirely different. Pakdel not only dealt with the exhaustion-of-
remedies requirement, but did so in the context of an as-applied regulatory takings claim. By
contrast, Cedar Point addressed the merits of a claim that a state regulation, on its face, effected
a physical taking. (See ECF No. 98.) Defendants’ prior letter to this Court established that Cedar
Point has no bearing on their pending motion to dismiss. (Id.) Pakdel is also inapposite, both
because the Supreme Court did not rule on the merits of the takings claim and because, unlike
this case, Pakdel involved an as-applied regulatory takings claim. (See ECF No. 84, at 5-7
(demonstrating that Plaintiffs did not plead an as-applied challenge to the HSTPA)). Thus,
contrary to Plaintiffs’ letter, there are no meaningful “parallels between Pakdel and the case at
bar before your Honor.” (Cf. ECF No. 99, at 2.)

        Finally, Plaintiffs assert that the lone footnote in Pakdel “is particularly relevant herein.”
(See id. at 2, 5.) But the footnote has no bearing at all on Defendants’ pending motion to dismiss.
It merely suggests that on remand, the Ninth Circuit “may give further consideration” to the
plaintiffs’ land-use exaction, physical taking, and “private taking” claims in light of Cedar Point.
Here, Plaintiffs do not assert either an exaction or “private taking” claim, and as previously
demonstrated, Cedar Point cannot salvage their physical takings claim. (See ECF No. 98; see
also ECF No. 61 at 12-19, No. 84 at 8-10.)

        In sum, both Cedar Point and Pakdel are inapposite to Defendants’ motion to dismiss this
action, which should be granted for all the reasons previously briefed.

       We appreciate the Court’s continued attention to this matter.

                                               Respectfully,

                                                       /s/

                                               Michael A. Berg
                                               Shi-Shi Wang
                                               Assistant Attorneys General

cc: All Counsel of Record
